DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claim(s) (claim 28) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtain module configured to obtain information about expected distribution of second radio transceiver devices in a network coverage region of the first radio transceiver device in which the beam management is to be performed; and a determine module configured to determine beam settings for a first set of beams and a second set of beams” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claimed limitation “performing the beam management” does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

9.	Claims 1-3, 6-17, 21 and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (US 20190319686) (hereinafter Chen).


    PNG
    media_image1.png
    476
    627
    media_image1.png
    Greyscale

	
Regarding claims 1 and 27-28 and 30:
As shown in figures 1-91, Chen discloses a method for determining beam settings for beam management, the method being performed by a first radio transceiver device (gNB in figure 29)
obtaining information about expected distribution of second radio transceiver devices (see plurality TRPs in figure 29) in a network coverage region (see the coverage region in figure 29) of the first radio transceiver device (gNB in figure 29) in which the beam management is to be performed (par 0204, 0207, 0211-0212); and 
determining beam settings for a first set of beams (see the first set of beams in the larger coverage region to the left of the gNB in figure 29) and a second set of beams (see the second set of beams in the smaller coverage region to the left of the gNB in figure 29), wherein the first set of beams and the second set of beams are to be used for the beam management (par 0204, 0207, 0211-0212), 
wherein there are fewer beams in the first set of beams than in the second set of beams (figure 29 shows that there are fewer beams in the first set of beams (the first set of beams in the larger coverage region to the left of the gNB) than in the second set of beams (second set of beams in the smaller coverage region to the left of the gNB)), 
wherein the beams in the first set of beams collectively cover all beams in the second set of beams (figure 29 shows that the beams in the first set of beams collectively cover all beams in the second set of beams), and 
wherein the beam settings for the beams in the first set of beams are determined according to the obtained information (see figures 48-52, par 0204, 0207, 0211-0212, 308-0332).
Chen also teaches “computer program product for determining beam settings for beam management, the computer program product comprising a non- transitory computer-readable medium storing a computer program comprising computer code which, when run on processing circuitry of a radio transceiver device” as recited in claim 30 (figure 7, par 0143-0145).

	Regarding claims 2 and 29:
Chen further discloses wherein the obtained information further comprises information about expected traffic distribution of the second radio transceiver devices in the network coverage region (par 0136, 0245, 0258).

Regarding claim 3:
Chen further discloses wherein the beam settings for the beams in the first set of beams are determined such that the beams in the second set of beams collectively cover the network coverage region (in figure 29 above, Chen shows the beams in the second set of beams collectively cover the network coverage region).

Regarding claim 6:
Chen further discloses wherein the beam settings for the beams in the first set of beams (see the first set of beams in the larger coverage region to the left of the gNB in figure 29) are determined such that, according to the expected distribution of the second radio transceiver devices (see plurality TRPs in figure 29), all beams in the first set of beams (see the first set of beams in the larger coverage region to the left of the gNB in figure 29) have equal expected distribution of the second radio transceiver devices (figure 29 shows all beams in the first set of beams have equal expected distribution of the second radio transceiver devices).  
Regarding claim 7:
Chen further discloses wherein the expected distribution of the second radio transceiver devices (see plurality TRPs in figure 29) in the network coverage region (see the coverage region in figure 29) is determined according to collected statistics (see measurement report, par 0048, 0202, 0403).  

Regarding claim 8:
Chen further discloses wherein the statistics pertain to location information of the second radio transceiver devices (see the location of plurality TRPs in left coverage area of the gNB in figure 29) in the network coverage region (par 0403).  

Regarding claim 9:
Chen further discloses wherein the location information is defined by those beams having been used for communicating at least one of data and control signals with the second radio transceiver devices in the network coverage region (par 0016, 0138.  Also see step 12 in figure 55).  

Regarding claim 10:
Chen further discloses wherein the statistics are collected by logging with how many second radio transceiver devices each of the beams in the second set of beams have been used for communicating at least one of data and control signaling (see connection density in table 3, par 0151).  

Regarding claim 11:
Chen further discloses wherein the statistics have been collected during previous beam management as performed by the first radio transceiver device (see measurement report, par 0048, 0202, 0318).  

Regarding claim 12:
Chen further discloses wherein the information about expected distribution of the second radio transceiver devices is based on at least one of deployment information of the first radio transceiver device and infrastructure information of the infrastructure in which the first radio transceiver device is deployed (figure 29 shows that the information about expected distribution of the second radio transceiver devices is based on infrastructure information of the infrastructure in which the first radio transceiver device is deployed).  

Regarding claim 13:
Chen further discloses wherein the beam settings for the beams in the first set of beams are determined based on path gain information of the second radio transceiver devices (par 0183, 0186).  

Regarding claim 14:
Chen further discloses wherein the beam settings for the beams in the first set of beams are determined based on angular extension of the network coverage region (figure 29 shows beams are determined based on angular extension of the network coverage region). 

Regarding claim 15:
Chen further discloses wherein, during the beam management, the first set of beams are to be used prior to the second set of beams (figure 29 shows that the first set of beams are to be used (first set of beams have shorter distance to gNB) prior to the second set of beams).  

Regarding claim 16:
Chen further discloses wherein the first set of beams are to be used for periodic beam management and the second set of beams are to be used for aperiodic beam management (par 0195, 0254).  

Regarding claim 17:
Chen further discloses performing the beam management (par 0048).  

Regarding claim 21:
Chen further discloses wherein the beam management is for determining a receive beam, and wherein the beam management is performed by (par 0204, 0207, 0211-0212): receiving, from one of the second radio transceiver devices (see plurality TRPs in figure 29), at least one occurrence of a reference signal in each of the beams in the first set of beams (par 0185, 0193, 0196-0197).  
Regarding claim 24:
Chen further discloses wherein at least one, but less than all, of the beams in the first set of beams (see covers only a single beam in the second set of beams (figure 17 (2) shows at least one, but less than all, of the beams in the first set of beams covers only a single beam in the second set of beams).  

    PNG
    media_image2.png
    476
    572
    media_image2.png
    Greyscale


Regarding claim 25:
Chen further discloses wherein two beams in the first set of beams having same beam width each covers a respective subset of the beams in the second set of beams, and wherein respective subsets have mutually different number of beams (figure 17 (3) above shows two beams in the first set of beams having same beam width each covers a respective subset of the beams in the second set of beams, and wherein respective subsets have mutually different number of beams).  

Regarding claim 26:
Chen further discloses wherein at least two of the beams in the first set of beams cover one common beam in the second set of beams (figure 17 (2) above shows at least two of the beams in the first set of beams cover one common beam in the second set of beams).


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Deenoo et al. (US 20190261287) (hereinafter Deenoo).

Regarding claim 4:
Chen discloses all of the subject matter as described above except for specifically teaching wherein the beam settings for the beams in the first set of beams are determined such that the beams in the first set of beams are more narrow in those parts of the network coverage region
However, Deenoo in the same field of endeavor teaches wherein the beam settings for the beams in the first set of beams are determined such that the beams in the first set of beams are more narrow in those parts of the network coverage region(figure 5, par 0107-0110, 0118, 0151-0152).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use beam management methodology as taught by Deenoo to modify the beam management method of Chen in order to provide specific transmission and/or reception direction for the system (par 0107) (see KSR rationales: (1) Combining prior art elements according to known methods to yield predictable results.  (2) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention). 


13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhao et al. (US 20180262918) (hereinafter Zhao).

Regarding claim 5:
Chen discloses all of the subject matter as described above except for specifically teaching wherein the beam settings for the beams in the first set of beams are determined according to an optimization criterion, wherein the optimization criterion pertains to minimal overhead signaling for the beam management.
However, Zhao in the same field of endeavor teaches wherein the beam settings for the beams in the first set of beams are determined according to an optimization criterion, wherein the optimization criterion pertains to minimal overhead signaling for the beam management (abstract, par 0012, 0101).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the optimization methodology as taught by Zhao to modify the beam management method of Chen in order to reduce system overhead and measurement and processing overhead for beam adjustment, while ensuring communication performance of the user equipment (abstract) (see KSR rationale: (1) Combining prior art elements according to known methods to yield predictable results). 
Allowable Subject Matter
14.	Claims 18-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record, Chen does not teach or suggest wherein the beam management is for determining a transmit beam, and wherein the beam management is performed by: transmitting, towards the second radio transceiver devices, at least one occurrence of a reference signal in each of the beams in the first set of beams; and receiving, from each of the second radio transceiver devices, a respective first report identifying at least that beam in the first set of beams having been received with highest received power at that the second radio transceiver device.  
The prior art of record, Chen also does not teach or suggest wherein performing the beam management further comprises: transmitting, towards at least some of the second radio transceiver devices, at least one occurrence of the reference signal in each of those beams6371 of PCT/EP2018/056702Preliminary Amendment Attorney Docket: 3602-2043US1in the second set of beams that are covered by the beam in the first set of beams being identified in the respective first reports; and receiving, from the at least some of the second radio transceiver devices, a respective second report identifying at least that beam in the second set of beams having been received with highest received power at that second radio transceiver device, wherein that beam in the second set of beams defines the transmit beam.  
.  


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KABIR A TIMORY/Primary Examiner, Art Unit 2631